Case: 20-1061   Document: 65 Page:
         Case 1:18-cv-12618-PBS    1   Date
                                Document 193Filed:
                                              Filed02/26/2021  Entry
                                                    02/26/21 Page 1 ofID:
                                                                       3 6404685




              United States Court of Appeals
                           For the First Circuit
                             _____________________
 No.    20-1061

                             JONATHAN MULLANE,

                               Plaintiff - Appellant,

                                        v.

                     BREAKING MEDIA, INC.; ELIE MYSTAL,

                              Defendants - Appellees,

             UNITED STATES; FEDERICO A. MORENO; ALISON W. LEHR,

                                   Defendants.

 No.    20-1062

                             JONATHAN MULLANE,

                               Plaintiff - Appellant,

                                        v.

  UNITED STATES; FEDERICO A. MORENO; BREAKING MEDIA, INC.; ELIE MYSTAL;
                             ALISON W. LEHR,

                              Defendants - Appellees.

 Nos.   20-1080
        20-1390

                             JONATHAN MULLANE,

                               Plaintiff - Appellant,

                                        v.

   UNITED STATES; FEDERICO A. MORENO; ALISON W. LEHR; BREAKING MEDIA,
                            INC.; ELIE MYSTAL,
Case: 20-1061   Document: 65 Page:
         Case 1:18-cv-12618-PBS    2   Date
                                Document 193Filed:
                                              Filed02/26/2021  Entry
                                                    02/26/21 Page 2 ofID:
                                                                       3 6404685




                                       Defendants - Appellees,

                                       E. PETER MULLANE,

                                     Interested Party - Appellant.
                                        __________________

                                                Before

                                     Howard, Chief Judge,
                               Thompson and Barron, Circuit Judges.
                                     __________________

                                            JUDGMENT

                                     Entered: February 26, 2021

         Plaintiff-Appellant Jonathan Mullane appeals from the district court's dismissal of his
 defamation action following the district court's grant of Defendant-Appellees Breaking Media, Inc.
 and Elie Mystal's Fed. R. Civ. P. 12(b)(6) motion to dismiss. Also challenged is the district court's
 denial of E. Peter Mullane's motion to intervene. Briefing is now complete.

         As to the motion to dismiss, after de novo review of the record and consideration of the
 arguments of the parties, we conclude that the district court did not err when it granted the Rule
 12(b)(6) motion to dismiss based on the application of the Massachusetts fair report privilege and
 First Amendment principles. See Artuso v. Vertex Pharms., Inc., 637 F.3d 1, 5 (1st Cir. 2011)
 (standard of review); Yohe v. Nugent, 321 F.3d 35, 42–43 (1st Cir. 2003) (application of fair report
 privilege); accord Howell v. Enterprise Publ. Co., LLC, 455 Mass. 641, 654 (2010); Sindi v. El-
 Moslimany, 896 F.3d 1, 14 (1st Cir. 2018) (First Amendment principles); Levinsky's, Inc. v. Wal–
 Mart Stores, Inc., 127 F.3d 122, 129 (1st Cir. 1997) (same). To the extent Mullane intended also
 to challenge the district court's personal-jurisdiction-based dismissal of the claims asserted against
 other defendants, Mullane has failed with his brief to develop any challenge to that ruling. See
 United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (insufficiently developed claims are
 waived).

        As to the motion to intervene, we conclude that the district court did not abuse its discretion
 or otherwise err when it denied intervention. See Ungar v. Arafat, 634 F.3d 46, 50-51 (1st Cir.
 2011) (factors for consideration and standard of review). The judgment of the district court is
 AFFIRMED. See Local Rule 27.0(c).


                                                         By the Court:

                                                         Maria R. Hamilton, Clerk
Case: 20-1061   Document: 65 Page:
         Case 1:18-cv-12618-PBS    3   Date
                                Document 193Filed:
                                              Filed02/26/2021  Entry
                                                    02/26/21 Page 3 ofID:
                                                                       3 6404685




 cc:
 Jonathan Mullane
 Michelle L. Dineen Jerrett
 Donald Campbell Lockhart
 Jason C. Weida
 Christopher Morgan
 John Mark Dickison
 Joshua M. D. Segal
 E. Peter Mullane
